Citation Nr: 1217857	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2012.  The record contains a transcript of that hearing.
 


FINDINGS OF FACT

1.  The currently demonstrated hearing loss and tinnitus are shown as likely as not to be due to harmful noise exposure that began with his duties as an infantryman during active service. 

2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to having hearing problems and tinnitus beginning in service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.


Merits of the Claims

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to the exposure to loud and harmful noises levels during his period of active service.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The regulations provide that certain chronic diseases, such as an organic disease of the nervous system, e.g., sensorineural hearing loss, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not show any complaints or findings referable to a hearing loss or tinnitus.  The service treatment records include a report of medical examination performed in March 1965 when he was noted to results of "0" at the 500, 1000, 2000 and 4000 levels in each ear based on audiometer testing.   

An August 2008 audiology consultation record shows that the Veteran reported having a bilateral hearing loss and tinnitus.  The audiologist opined that the Veteran's military noise exposure was more likely a contributing factor to his hearing impairment.  

The Veteran underwent a VA examination in December 2008 and reported having an overall difficulty hearing and tinnitus.  An audiogram was performed and the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
25
30
40
85
90
Left ear
20
30
65
85
105

His speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  Accordingly, the Veteran has bilateral hearing loss for compensation purposes in accordance with 38 C.F.R. § 3.385.  

The examiner noted having a history of military noise exposure without ear protection while serving as a heavy weapons infantryman, including when an M16 exploded as he was firing it. The examiner also noted post-service noise exposure in the Veteran's occupation as a truck driver and as a recreational fisherman.  

The examiner opined that "hearing loss and tinnitus [were] due to or a result of M-16 explosion during military service[;] however, [V]eteran was also a truck driver outside of military service.  It [could not] be determined how much percentage [was] due to occupational vs. military noise exposure."   As a rationale, the examiner discussed what differentiated normal transient ear noise from pathological tinnitus.   

The Veteran also submitted an undated "nexus statement" from a physician, B.K., M.D., who opined that his bilateral hearing loss and tinnitus were most likely caused by, a result or, or aggravated by military acoustic trauma. 

At the January 2012 hearing, the Veteran testified that he experienced severe acoustic trauma during service from M16 and 105 howitzer explosions and developed hearing problems and tinnitus while on active duty.  He stated that, after his ears closed up, he saw a doctor who told him that he "had no fibers in his ears."  He further reported being separated from service as the result of the problems with his ears.  

To the extent that the VA examiner related the Veteran's hearing problems to the exposure to noise both during and after service, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss and tinnitus as likely as not are due to the exposure to excessive noise levels that began during his period of active service.   

Moreover, the Veteran provided credible testimony during his hearing that he began to experience related hearing problems and tinnitus during his period of active service after was exposed to harmful noise levels incident to performing his duty as an infantryman.  

While hearing testing was performed prior to the Veteran's discharge from active service, the recorded results alone are not sufficient to rule out the presence of a high frequency hearing loss that would be consistent with the clear excessive noise exposure during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


